UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6561


JAMES MAGOLETTA GREEN,

                Plaintiff - Appellant,

          v.

CORRECTIONAL MEDICAL SERVICES, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:13-cv-00691-JFM)


Submitted:   August 21, 2014                 Decided:   August 26, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Magoletta Green, Appellant Pro Se.    Jennifer E. Cameron,
Michelle Jacquelyn Marzullo, Richard P. Seitz, MARKS, O’NEILL,
O’BRIEN, DOHERTY & KELLY, P.C., Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James     Magoletta    Green     appeals   the    district    court’s

order denying relief on his 42 U.S.C. § 1983 (2012) complaint.

We   have    reviewed    the   record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Green v. Corr. Med. Servs., Inc., No. 1:13-cv-00691-JFM

(D. Md. Mar. 19, 2014).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    this   court    and    argument      would   not   aid   the

decisional process.



                                                                           AFFIRMED




                                        2